ACCEPTED
                                                                                       03-15-00518-CV
                                                                                               6905538
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 9/14/2015 11:13:39 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                               CASE NO. 03-15-00518-CV

                    IN THE THIRD COURT OF APPEALS           FILED IN
                                                     3rd COURT OF APPEALS
                             AUSTIN, TEXAS                AUSTIN, TEXAS
         _______________________________________________________
                                                     9/14/2015 11:13:39 AM
                                                                  JEFFREY D. KYLE
                          CITY OF SAN MARCOS, TEXAS                    Clerk
                                        Appellant

                                         v.

       SAM BRANNON, COMMUNITIES FOR TEXAS THRIVING
    WATER FLUORIDE-FREE SAN MARCOS, MORGAN KNECHT AND
                      KATHLEEN O’CONNELL
                                    Appellee
      ________________________________________________________
       On Appeal from the 274th Judicial District Court of Hays County, Texas
                    Honorable R. Bruce Boyer, Judge Presiding
                       Trial Court Cause Number 15-1266


                       MOTION FOR EXTENSION OF TIME


      TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Appellant, City of San Marcos, Texas and files its first Motion for

Extension of Time, asking that the Court extend the time for filing the Appellant’s

Brief in this interlocutory appeal.

                                         A.

1.    The case is on appeal from the 275th Judicial District Court, Hayes County,
Texas.

                                          1

Motion for Extension of Time
2.    The style and number of the case in the trial court is City of San Marcos, Texas

v. Sam Brannon, Communities for Texas Thriving Water Flouride-Free San Marcos,

Morgan Knecht and Kathleen O’Connell, Cause Number 15-1266

3.    This is an appeal of an order denying the City’s Plea to the Jurisdiction on

Counterclaims.

4.    The present deadline for filing the Brief of Appellant in this case is September
15, 2015.

5.    Appellant seeks an extension of time of fifteen (15) days – until September 30,
2015.

6.    This is the first motion for extension of time filed by the Appellant in this
appeal.




                                          2

Motion for Extension of Time
                                         B.

7.    Appellant’s counsel requires additional time to complete full review the record

and the applicable law before completing Appellant’s Brief.

8.    This extension is not sought for the purposes of delaying this appeal, but so

that justice may be done.

                                       Respectfully submitted,

                                       MCKAMIE KRUEGER, LLP
                                       941 Proton Rd.
                                       San Antonio, Texas 78258
                                       210.546.2122
                                       210.546.2130 (Fax)

                                       /s/: William M. McKamie              ______
                                       WILLIAM M. McKAMIE
                                       State Bar No. 13686800
                                       mick@mckamiekrueger.com

                                       and

                                       Michael J. Cosentino
                                       State Bar No. 04849600
                                       mcosentino@sanmarcostx.gov
                                       CITY ATTORNEY
                                       CITY OF SAN MARCOS, TEXAS
                                       512.393.8153
                                       Fax 512.393.3983

                                       ATTORNEYS FOR APPELLANT



                                          3

Motion for Extension of Time
                         CERTIFICATE OF CONFERENCE

      I certify that on September 12, 2015, I advised counsel for Appellees by email
that Appellant seeks an extension to file Appellant’s Brief for fifteen days, to
September 30, 2015.
The Motion is OPPOSED.

Craig F. Young                         OPPOSED
Attorney for Morgan Knecht

Lynn Peach                             OPPOSED
Attorney for Sam Brannon

Brad Rockwell                       __________
Attorney for Kathleen O'Connell and
Communities for Thriving Water-Fluoride
Free San Marcos

                                       /s/ William M. McKamie________________
                                       WILLIAM M. McKAMIE

                               CERTIFICATE OF SERVICE

      I certify that on September 14, 2015, a complete and correct copy of Motion
for Extension of Time was filed electronically with the Third Court of Appeals with
notice of case activity to be generated and sent electronically by the Clerk of the court
with ECF notice being sent to the following counsel of record:

Craig F. Young
108 E. San Antonio
San Marcos, Texas 78666
512.847.7809
512.393.1212 (Fax)
cyoung@lawyer.com
Attorney for Morgan Knecht


                                           4

Motion for Extension of Time
Lynn Peach
147 S. Guadalupe, Suite 101
San Marcos, Texas 78666
512.393.9991
888.428.0468 (Fax)
lynn@lynnpeachlaw.com
Attorney for Sam Brannon

Brad Rockwell
707 Rio Grande, Ste. 200
Austin, Texas 78701
SBN 17129600
brad@LF-lawfirm.com
512-469-6000
512-482-9346 (fax)
Attorney for Kathleen O'Connell and
Communities for Thriving Water-Fluoride
Free San Marcos

                                   /s/ William M. McKamie________________
                                   WILLIAM M. McKAMIE




                                          5

Motion for Extension of Time